United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                     May 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-50693
                           Summary Calendar


                             CECIL MOORE,

                                                Plaintiff-Appellant,

                                versus

         JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                                 Defendant-Appellee.


             Appeal from the United States District Court
                   for the Western District of Texas
                             (1:04-CV-238)



Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Cecil Moore appeals the district court’s affirmance of the

determination by the Commissioner of Social Security that he was

not eligible for Disability Insurance Benefits.

     Concerning Moore’s claim for such benefits, an administrative

hearing was held in July 2003; the administrative law judge (ALJ)

considered the testimony of both a medical expert and vocational

expert, as well as several exhibits, including Moore’s medical

records since 2001, the year of his last employment.        In denying


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the claim, the ALJ questioned the credibility of Moore’s statements

and found that, although Moore suffered severe impairments limiting

him to sedentary work, Moore was not disabled. The Appeals Council

affirmed.    The district court held the claim properly denied.

     Our    review   of   Moore’s   challenges    to    the   Commissioner’s

conclusion that he was not disabled is limited to whether:               (1)

substantial evidence supports the decision; and (2) correct legal

standards were used to evaluate the evidence.           42 U.S.C. § 405(g);

e.g.,   Brown   v.   Apfel,   192 F.3d 492,   496    (5th   Cir.   1999).

Substantial evidence requires “more than a scintilla but less than

a preponderance and is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion”.                Watson v.

Barnhart, 288 F.3d 212, 215 (5th Cir. 2002).           It is the role of the

Commissioner, not our court, to weigh the evidence.              Brown, 192
F.3d at 496.

     First, Moore contends the burden of proving he would be unable

to engage in either his past work, or other gainful employment, was

placed improperly on him.     As the court stated, a “claimant has the

initial burden of establishing a disability in the first four steps

of this analysis. The burden then shifts to the Commissioner to

show that the claimant is capable of performing work in the

national economy.”         (Internal citation omitted.)          The proper

burden-shifting was applied.        Bowen v. Yuckert, 482 U.S. 137, 146

n.5 (1987); Myers v. Apfel, 238 F.3d 617, 619-20 (5th Cir. 2001).


                                     2
     Next, Moore contends the ALJ’s finding of residual functional

capacity,     despite   his     severe     impairment,       difficulty   in

concentrating,    and   anxiety    attacks,     was    not    supported   by

substantial    evidence.      Residual    functional   capacity    concerns

Moore’s ability to perform work despite his physical or mental

impairments.   20 C.F.R. § 404.1545(a).       As the Commissioner notes,

Moore was seen by two examining physicians, both of whom stated he

retained sufficient physical capacity to perform sustained work

activity. The ALJ was responsible for determining Moore’s residual

functional capacity.    Ripley v. Chater, 67 F.3d 552, 557 (5th Cir.

1995); 20 C.F.R. § 404.1546.      Although the opinions and diagnosis

of a treating physician are to be accorded considerable weight, the

ALJ is permitted to reject a physician’s opinion when the overall

evidence supports a contrary conclusion.          Martinez v. Chater, 64
F.3d 172, 175-76 (5th Cir. 1995).        The ALJ properly relied on “more

than a scintilla” of evidence that he could reasonably “accept as

adequate to support [his] conclusion”.         Watson, 288 F.3d at 215.

     Moore maintains the ALJ failed to properly evaluate his

credibility and failed to consider and explain the weight given to

his statements.    An ALJ must explain his reasons for rejecting a

disability applicant’s complaints of pain, Falco v. Shalala, 27
F.3d 160, 164 (5th Cir. 1994), and evaluates the credibility of

witness testimony, Dir., Office of Worker’s Comp. Programs v.

Vessel Repair, Inc., 168 F.3d 190, 195 (5th Cir. 1999).           We are to



                                    3
give his determinations considerable deference.   Harrell v. Bowen,

862 F.2d 471, 480 (5th Cir. 1988).   As the Commissioner notes, the

ALJ considered Moore’s subjective complaints of pain and cited the

requirement that he do so in his decision; and the ALJ found

Moore’s claims lacking in credibility, based on his review of the

evidence and testimony from treating and examining physicians.

Pursuant to our deferential review, we cannot say the ALJ erred in

deeming Moore’s statements lacking in credibility; substantial

evidence supports this determination.

     Moore also claims the ALJ improperly rejected the medical

opinion of Moore’s treating physicians and instead relied upon

testimony of a medical expert witness, without providing a detailed

analysis of his reasoning for doing so.       Contrary to Moore’s

interpretation, this detailed analysis is required only “absent

reliable medical evidence from a treating or examining physician

controverting the claimant’s treating specialist”.       Newton v.

Apfel, 209 F.3d 448, 453 (5th Cir. 2000) (emphasis added).     The

opinion of a treating physician is not given controlling weight

when it is inconsistent with other substantial evidence in the

record. Spellman v. Shalala, 1 F.3d 357, 364-65 (5th Cir. 1993).

Because contrary reliable evidence existed in opposition to Moore’s

claims, substantial evidence supported the ALJ’s decision not to

rely on Moore’s treating physicians.




                                4
     Finally, Moore contends the ALJ and district court failed to

consider his ability to maintain and perform tasks needed for

employment, in the light of his many limitations.      Moore cites

Fraga v. Bowen, 810 F.2d 1296 (5th Cir. 1987), for the proposition

that the ALJ and district court failed to consider “both the

disabling effect of each of [his] ailments and the combined effect

of all of these impairments” on his ability to obtain and maintain

employment.   Id. at 1305 (internal citations and quotation marks

omitted).   Where the record reasonably shows a disability claimant

has the capacity to work, however, such a discussion of the

claimant’s ability to maintain employment is not needed.   Frank v.

Barnhart, 326 F.3d 618, 619 (5th Cir. 2003).     Both treating and

examining doctors found Moore capable of performing sedentary work.

Based on this substantial evidence, no further discussion was

required.

                                                       AFFIRMED




                                 5